UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2044



ORVILLE ARNETT,

                                               Plaintiff - Appellant,

          versus


RAPHAEL J. GRANT,

                                                Defendant - Appellee,


          and


PRINCE GEORGE’S COUNTY; ANTHONY M.         MILEO;
WAYNE CURRY, County Executive for          Prince
George’s County, Maryland,

                                                           Defendants.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-3861-AW)


Submitted:   January 28, 2005           Decided:     February 23, 2005


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orville Arnett, Appellant Pro Se. Krystal Quinn Alves, Kristin
Marie Hileman Adams, OFFICE OF LAW FOR PRINCE GEORGE’S COUNTY,
Upper Marlboro, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Orville   Arnett   appeals    the   district   court’s   order

dismissing this action arising out of Arnett’s arrest.          We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.       See Arnett v.

Grant, No. CA-02-3861-AW (D. Md. filed July 29, 2004; entered

July 30, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -